* * * As to the first assignment of error, I agree that the trial court did not err in permitting plaintiff, a labor union, to maintain this action on behalf of its members to have determined certain rights they have under the appropriate charter provisions, rules and ordinances. The fact that plaintiff is incorporated, rather than unincorporated, should give rise to no different common-law standing with respect to maintaining an action on behalf of its members for whose benefit it was formed and in light of the fact that its purpose is to represent those members with respect to their employment interests. The fact that the common-law rule has been codified with respect to unincorporated associations, but not as to incorporated associations, gives rise to no basis for abolishment of the common-law rule with respect to incorporated associations performing the same purpose and function as an unincorporated association. * * *
Predicated upon the foregoing, I concur in the judgment affirming in part and reversing in part the judgment of the trial court and remanding the cause to that court for further proceedings.